DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 01/04/2021. Claims 1-20 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first radar module” in claim 1, "second radar module" in claims 4 and 11, and “occupant monitoring system” in claims 9 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 16
Step 1: The claim is directed to a process as it recites (a method of monitoring).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (determining location), and (analyzing the collected data). These limitations as drafted are simple processes that under their broadest reasonable interpretations cover the performance of these limitations in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) gathering…data. (2) a vehicle. The instruction to gather data is recited at a high level of generality (i.e., gathering, using a radar module, data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions gather data and to apply the exception in a vehicle environment. Data gathering and the vehicle environment are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 16 is not patent eligible under 35 U.S.C. § 101.
As per claim 17-20
These method claims further define the abstract ideas of the mental processes illustrated in claim 16, they do not recite any additional elements or other limitations that transform the determinations based on the occupants’ position, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Piirainen et al., US-7477758-B2, hereinafter referred to as Piirainen.
As per claim 16
Piirainen discloses [a] method of monitoring at least one physiological function of a vehicle occupant, comprising (The heartbeat sensor can be positioned at any convenient position relative to the seats where occupancy is being monitored., an interior monitoring system previously is a micropower impulse radar (MIR) sensor - Piirainen Fig 2 + Column 14 Lines 30-31 & Column 17 Lines 14-24): 
determining location of an occupant of the vehicle (A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152. - Piirainen Fig 38 + Column 74 Lines 5--53); 
gathering, using a radar module, data on at least one physiological function of the occupant being monitored (The heartbeat sensor can be positioned at any convenient position relative to the seats where occupancy is being monitored., an interior monitoring system previously is a micropower impulse radar (MIR) sensor, Any of the sensor systems disclosed herein, illustrated here as 903, can be used for this purpose including ultrasonic transmitters and receivers, active or passive optical (infrared) or other electromagnetic wave or electric field based sensors, temperature sensors, chemical sensors (for example carbon dioxide sensors), motion sensors, a microphone, accelerometer, heartbeat sensor, respiration sensor etc. - Piirainen Column 6 Lines 2-4, Column 17 Lines 14-24 & Column 22 Lines 57-64); and 
analyzing the collected data on a processor (A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152. - Piirainen Fig 38 + Column 74 Lines 5--53).
As per claim 17
Piirainen further discloses wherein the subject being monitored is an occupant of a vehicle; and wherein the radar module is disposed in a rearview assembly of the vehicle (Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 83 Lines 48-52).
As per claim 18
Piirainen further discloses further comprising causing an alert to be transmitted in response to a determination that both: an occupant has been left in a vehicle, and the occurrence of a predetermined event (Periodically and in particular in the event of an accident, the electronic system associated with the cellular phone system 32 interrogates the various interior monitoring system memories and arrives at a count of the number of occupants in the vehicle, and optionally, even makes a determination as to whether each occupant was wearing a seatbelt and if he or she is moving after the accident. The phone or other communications system then automatically dials the EMS operator (such as 911 or through a telematics service such as OnStar.RTM.) and the information obtained from the interior monitoring systems is forwarded so that a determination can be made as to the number of ambulances and other equipment to send to the accident site, for example., If the driver fails to respond to the warning by pushing a button 43, for example, then the horn and lights can be operated in a manner to warn other vehicles and the vehicle brought to a stop. - Piirainen Figs 27 + 38 (153) + Column 16 Lines 4-16 & Column 102 Lines 46-51).
As per claim 19
Piirainen further discloses wherein the predetermined event comprises at least one of the interior temperature of the vehicle reaching a predetermined threshold, the passage of a predetermined period of time, the locking of vehicle doors, a determination that the remaining occupant is in a particular seating position within the vehicle, and a determination that the remaining occupant is not in the driver position of the vehicle (For example, if the component is a distress notification system for alarming emergency response personnel of the presence of an animate object in the compartment, it would be activated when the presence detection system detects an animate object in a closed, possibly locked compartment., The heartbeat sensor can be positioned at any convenient position relative to the seats where occupancy is being monitored., Any of the sensor systems disclosed herein, illustrated here as 903, can be used for this purpose including ultrasonic transmitters and receivers, active or passive optical (infrared) or other electromagnetic wave or electric field based sensors, temperature sensors, chemical sensors (for example carbon dioxide sensors), motion sensors, a microphone, accelerometer, heartbeat sensor, respiration sensor etc. - Piirainen Column 5 Lines 3-7, Column 6 Lines 2-4, & Column 22 Lines 57-64).
As per claim 20
Piirainen further discloses wherein the subject being monitored is the driver of the vehicle; the method further comprising communicating, by a controller in communication with the processor and in response to a determination that the driver of the vehicle is impaired, with a vehicle system capable of causing the vehicle to pull off a road (Using this system, not only can the position and velocity of the driver be determined and used in conjunction with an airbag system, but it is also possible to determine whether the driver is falling asleep or exhibiting other potentially dangerous behavior by comparing portions of his/her image over time. In this case, the speed of the vehicle can be reduced or the vehicle even stopped if this action is considered appropriate., For example, it would be possible to transmit a command, e.g., in the form of a signal, to the vehicle to activate an alarm or illuminate a warning light or if the vehicle is equipped with an automatic guidance system and ignition shut-off, to cause the vehicle to come to a stop on the shoulder of the roadway or elsewhere out of the traffic stream. - Piirainen Figs 27 & 38 (153) + Column 33 Lines 28-35 & Column 87 Lines 58-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Piirainen et al., US-7477758-B2 and in view of Klar et al., US-8922422-B2, hereinafter referred to as Piirainen and Klar. 
As per claim 1
Piirainen discloses [a]n occupant monitoring system for a vehicle, comprising (The heartbeat sensor can be positioned at any convenient position relative to the seats where occupancy is being monitored., an interior monitoring system previously is a micropower impulse radar (MIR) sensor - Piirainen Fig 2 + Column 14 Lines 30-31 & Column 17 Lines 14-24): 
a processor in communication with a printed circuit board (A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152, The determination of the status of the occupants, i.e., whether they are moving is performed by the health state determining mechanism 151, such as the motion sensors, heartbeat sensors, chemical sensors, etc., Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 86 Lines 58-60 & Column 88 Lines 20-24 & Column 83 Lines 48-52); 
a first radar module in communication with the processor (A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152, The determination of the status of the occupants, i.e., whether they are moving is performed by the health state determining mechanism 151, such as the motion sensors, heartbeat sensors, chemical sensors, etc., Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 86 Lines 58-60 & Column 88 Lines 20-24 & Column 83 Lines 48-52).
Piirainen does not explicitly disclose a lens in communication with the first radar module, wherein the first radar module and the lens are disposed within a rearview assembly in a vehicle.
However, Klar teaches a lens in communication with the first radar module, wherein the first radar module and the lens are disposed within a rearview assembly in a vehicle (Radar sensor 10 has a circuit board 16, which is equipped with antenna elements 14 (four in the example shown), and which is positioned at a distance to a microwave lens 18 - Klar Fig 1 (18) + Column 3 Lines 49-51).
Piirainen discloses a system and method for detecting the number and condition of occupants in a vehicle utilizing numerous types of sensors, such as MIR, heartbeat, and ultrasonic detectors, that also brings the vehicle to a stop on the side of the road when an accident has occurred. Klar teaches a vehicle mounted FMCW radar sensor utilized for detecting objects and controlling safety features in the event of a collision detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Piirainen, a system and method for detecting the number and condition of occupants in a vehicle utilizing numerous types of sensors, such as MIR, heartbeat, and ultrasonic detectors, that also brings the vehicle to a stop on the side of the road when an accident has occurred with a vehicle mounted FMCW radar sensor utilized for detecting objects and controlling safety features in the event of a collision detection, as taught by Klar, as the lens prevents debris from damaging the radar detectors. 
As per claim 2
Piirainen further discloses wherein the lens is configured to allow a field of view of the lens to capture at least one seating position for an occupant of the vehicle (Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 83 Lines 48-52).
As per claim 3
Piirainen further discloses wherein the field of view of the lens is configured to capture at least two occupant seating positions of the vehicle (Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 83 Lines 48-52).
As per claim 4
Piirainen further discloses further comprising: a second radar module; and a second lens in communication with the second radar module; wherein the second radar module is configured to be in communication with the processor (A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152, The determination of the status of the occupants, i.e., whether they are moving is performed by the health state determining mechanism 151, such as the motion sensors, heartbeat sensors, chemical sensors, etc., Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 86 Lines 58-60 & Column 88 Lines 20-24 & Column 83 Lines 48-52).
As per claim 5
Piirainen further discloses wherein the second radar module and the second lens are disposed in a ceiling of the vehicle (Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 83 Lines 48-52).
As per claim 6
Piirainen further discloses wherein the first radar module is capable of detecting movements and collecting data related to at least one of lung function and heart function from at least one vehicle occupant (The heartbeat sensor can be positioned at any convenient position relative to the seats where occupancy is being monitored., Any of the sensor systems disclosed herein, illustrated here as 903, can be used for this purpose including ultrasonic transmitters and receivers, active or passive optical (infrared) or other electromagnetic wave or electric field based sensors, temperature sensors, chemical sensors (for example carbon dioxide sensors), motion sensors, a microphone, accelerometer, heartbeat sensor, respiration sensor etc. - Piirainen Column 6 Lines 2-4, Column 22 Lines 57-64).
As per claim 7
Piirainen further discloses wherein the processor is configured to use the collected data to determine at least one of heart rate, pulse rate, heart rate variability, respiration rate, and heart rhythm (The heartbeat sensor can be positioned at any convenient position relative to the seats where occupancy is being monitored., Any of the sensor systems disclosed herein, illustrated here as 903, can be used for this purpose including ultrasonic transmitters and receivers, active or passive optical (infrared) or other electromagnetic wave or electric field based sensors, temperature sensors, chemical sensors (for example carbon dioxide sensors), motion sensors, a microphone, accelerometer, heartbeat sensor, respiration sensor etc. - Piirainen Column 6 Lines 2-4, Column 22 Lines 57-64).
As per claim 8
Piirainen further discloses wherein the processor is configured to use the collected data to detect the presence and location of occupants of the vehicle (A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152, The determination of the status of the occupants, i.e., whether they are moving is performed by the health state determining mechanism 151, such as the motion sensors, heartbeat sensors, chemical sensors, etc., Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 86 Lines 58-60 & Column 88 Lines 20-24 & Column 83 Lines 48-52).
As per claim 9
Piirainen further discloses wherein the occupant monitoring system is configured to cause an alert to be generated if an occupant has been left in the vehicle after the occurrence of a predetermined event (Periodically and in particular in the event of an accident, the electronic system associated with the cellular phone system 32 interrogates the various interior monitoring system memories and arrives at a count of the number of occupants in the vehicle, and optionally, even makes a determination as to whether each occupant was wearing a seatbelt and if he or she is moving after the accident. The phone or other communications system then automatically dials the EMS operator (such as 911 or through a telematics service such as OnStar.RTM.) and the information obtained from the interior monitoring systems is forwarded so that a determination can be made as to the number of ambulances and other equipment to send to the accident site, for example., If the driver fails to respond to the warning by pushing a button 43, for example, then the horn and lights can be operated in a manner to warn other vehicles and the vehicle brought to a stop. - Piirainen Figs 27 + 38 (153) + Column 16 Lines 4-16 & Column 102 Lines 46-51).
As per claim 10
Piirainen further discloses wherein the alert comprises at least one of the vehicle horn sounding and an alert sent to a mobile phone (Periodically and in particular in the event of an accident, the electronic system associated with the cellular phone system 32 interrogates the various interior monitoring system memories and arrives at a count of the number of occupants in the vehicle, and optionally, even makes a determination as to whether each occupant was wearing a seatbelt and if he or she is moving after the accident. The phone or other communications system then automatically dials the EMS operator (such as 911 or through a telematics service such as OnStar.RTM.) and the information obtained from the interior monitoring systems is forwarded so that a determination can be made as to the number of ambulances and other equipment to send to the accident site, for example., If the driver fails to respond to the warning by pushing a button 43, for example, then the horn and lights can be operated in a manner to warn other vehicles and the vehicle brought to a stop. - Piirainen Figs 27 + 38 (153) + Column 16 Lines 4-16 & Column 102 Lines 46-51).
As per claim 11
Piirainen further discloses further comprising: a second radar module; a second lens in communication with the second radar module; and a second processor in communication with the printed circuit board; wherein the second radar module is configured to be in communication with the second processor (A similar effect to modifying the wave transmission mode can also be obtained by varying the characteristics of the receptors. Through appropriate lenses or reflectors, receptors can be made to be most sensitive to radiation emitted from a particular direction., A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152, The determination of the status of the occupants, i.e., whether they are moving is performed by the health state determining mechanism 151, such as the motion sensors, heartbeat sensors, chemical sensors, etc., Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 19 Lines 31-35 & Column 86 Lines 58-60 & Column 88 Lines 20-24 & Column 83 Lines 48).
As per claim 12
Piirainen further discloses wherein the second radar module, the second lens, and the second processor are disposed in a ceiling of the vehicle (A similar effect to modifying the wave transmission mode can also be obtained by varying the characteristics of the receptors. Through appropriate lenses or reflectors, receptors can be made to be most sensitive to radiation emitted from a particular direction., A processor 153 is coupled to the presence determining system 150, the health state determining system 151 and the location determining system 152, The determination of the status of the occupants, i.e., whether they are moving is performed by the health state determining mechanism 151, such as the motion sensors, heartbeat sensors, chemical sensors, etc., Sensors 126, 127, 128, 129 in FIG. 27 can also be microwave or mm wave radar sensors which transmit and receive radar waves. As such, it is possible to determine the presence of an object in the rear seat and the distance between the object and the sensors - Piirainen Figs 27 + 38 (153) + Column 19 Lines 31-35 & Column 86 Lines 58-60 & Column 88 Lines 20-24 & Column 83 Lines 48).
As per claim 13
Piirainen does not explicitly disclose wherein the radar module comprises a 60GHz FMCW radar.
However, Klar teaches wherein the radar module comprises a 60GHz FMCW radar (For example, curve 40 in FIG. 3 indicates a frequency curve, in which the frequency varies within a specific frequency band 42, whose lower limit is equal to standard frequency f.sub.0 of 77 GHz. Curves 44-50 in FIG. 3 illustrate corresponding frequency curves, in which frequency band 42 is shifted in each case by 0.5 GHz toward higher frequencies., FIG. 4 shows the dependency of the directional characteristic in the elevation on frequency f of the transmission signal. Curves 40' and 44'-50' in FIG. 1 correspond to the frequencies 77.0 GHz, 77.5 GHz, 78.0 GHz, 78.5 GHz, and 79 GHz, respectively. - Klar Fig 3 + Column 4 Lines 35-40 & Column 4 Line 61- Column 5 Line 12).
Piirainen discloses a system and method for detecting the number and condition of occupants in a vehicle utilizing numerous types of sensors, such as MIR, heartbeat, and ultrasonic detectors, that also brings the vehicle to a stop on the side of the road when an accident has occurred. Klar teaches a vehicle mounted FMCW radar sensor utilized for detecting objects and controlling safety features in the event of a collision detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Piirainen, a system and method for detecting the number and condition of occupants in a vehicle utilizing numerous types of sensors, such as MIR, heartbeat, and ultrasonic detectors, that also brings the vehicle to a stop on the side of the road when an accident has occurred with a vehicle mounted FMCW radar sensor utilized for detecting objects and controlling safety features in the event of a collision detection, as taught by Klar, as the lens prevents debris from damaging the radar detectors.
As per claim 14
Piirainen does not explicitly disclose wherein the radar module comprises a pulsed coherent radar.
However, Klar teaches wherein the radar module comprises a pulsed coherent radar (For example, curve 40 in FIG. 3 indicates a frequency curve, in which the frequency varies within a specific frequency band 42, whose lower limit is equal to standard frequency f.sub.0 of 77 GHz. Curves 44-50 in FIG. 3 illustrate corresponding frequency curves, in which frequency band 42 is shifted in each case by 0.5 GHz toward higher frequencies., FIG. 4 shows the dependency of the directional characteristic in the elevation on frequency f of the transmission signal. Curves 40' and 44'-50' in FIG. 1 correspond to the frequencies 77.0 GHz, 77.5 GHz, 78.0 GHz, 78.5 GHz, and 79 GHz, respectively. - Klar Fig 3 + Column 4 Lines 35-40 & Column 4 Line 61- Column 5 Line 12).
Piirainen discloses a system and method for detecting the number and condition of occupants in a vehicle utilizing numerous types of sensors, such as MIR, heartbeat, and ultrasonic detectors, that also brings the vehicle to a stop on the side of the road when an accident has occurred. Klar teaches a vehicle mounted FMCW radar sensor utilized for detecting objects and controlling safety features in the event of a collision detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Piirainen, a system and method for detecting the number and condition of occupants in a vehicle utilizing numerous types of sensors, such as MIR, heartbeat, and ultrasonic detectors, that also brings the vehicle to a stop on the side of the road when an accident has occurred with a vehicle mounted FMCW radar sensor utilized for detecting objects and controlling safety features in the event of a collision detection, as taught by Klar, as the lens prevents debris from damaging the radar detectors.
As per claim 15
Piirainen further discloses wherein the occupant monitoring system is configured to be in communication with other vehicle systems and to cause the vehicle to remove itself from a road if a predetermined situation is detected (Using this system, not only can the position and velocity of the driver be determined and used in conjunction with an airbag system, but it is also possible to determine whether the driver is falling asleep or exhibiting other potentially dangerous behavior by comparing portions of his/her image over time. In this case, the speed of the vehicle can be reduced or the vehicle even stopped if this action is considered appropriate., For example, it would be possible to transmit a command, e.g., in the form of a signal, to the vehicle to activate an alarm or illuminate a warning light or if the vehicle is equipped with an automatic guidance system and ignition shut-off, to cause the vehicle to come to a stop on the shoulder of the roadway or elsewhere out of the traffic stream. - Piirainen Figs 27 & 38 (153) + Column 33 Lines 28-35 & Column 87 Lines 58-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668